11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Kevin Keith Beard,                          * From the 363rd District
                                             Court of Dallas County,
                                             Trial Court No. F-1060635-W.

Vs. No. 11-13-00123-CR                      * August 7, 2014

The State of Texas,                         * Memorandum Opinion by Willson, J.
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, we
modify the judgment of the trial court to reflect that Kevin Keith Beard entered a
plea of “NOT TRUE” to the allegations in the State’s motion to adjudicate. As
modified, we affirm.